Title: Thomas Jefferson to Albert Gallatin, 24 November 1818
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello
Nov. 24. 18.
          
          Your letter of July 22. was most acceptable to me, by the distinctness of the view it presented of the state of France. I rejoice in the prospect that that country will so soon recover from the effects of the depression under which it has been laboring; and especially I rejoice in the hope of it’s enjoying a government as free as perhaps the state of things will yet bear. it appears to me indeed that their constitution, as it now is, gives them a legislative branch more equally representative more independant, and certainly of more integrity than the corresponding one in England. time and experience will give what is still wanting and I hope they will wait patiently for that, without hazarding new convulsions.
          Here all is well. the President’s message, delivered a few days ago, will have given you a correct view of the state of our affairs. the capture of Pensacola, which furnished so much speculation for European news writers, (who imagined that our political code, like theirs, had no chapter of morality) was nothing here. in the first moment indeed there was a general outcry of condemnation of what appeared to be a wrongful aggression. but this was quieted at once by information that it had been taken without orders, and would be instantly restored. and altho’ done without orders, yet not without justifiable cause, as we are assured will be satisfactorily shewn. this manifestation of the will of our citizens to countenance no injustice towards a foreign nation, filled me with comfort as to our future course.
          Emigration to the West & South is going on beyond any thing imaginable. the President told me lately that the sales of public lands within the last year would amount to ten millions of Dollars.   there is one only passage in his message which I disapprove, and which I trust will not be approved by our legislators. it is that which proposes to subject the Indians to our laws without their consent. a little patience & a little money, are so rapidly producing their voluntary removal across the Missisipi, that I hope this immorality will not be permitted to stain our history. he has certainly been surprised into this proposition, so little in concord with our principles of government.
          My strength has been sensibly declining the last few years, & my health greatly broken by an illness of 3. months, from which I am but now recovering. I have been able to get on horseback within these 3. or 4. days & trust that my convalescence will now be steady.   I am to write you a letter on the subject of my friend Cathalan, a very intimate friend of three & thirty years standing, and a servant of the US. of near 40. years. I am aware that his office is coveted by another, and suppose it possible that intrigue may have been employed to get him removed. but I know him too well to not to pronounce him incapable of such misconduct as ought to overweigh the long course of his services to the US. I confess I should feel with great sensibility a disgrace inflicted on him at this period of life. but on this subject I must write to you more fully when I shall have more strength, for as yet I sit at the writing table with great pain.
          I am obliged to usurp the protection of your cover for my letters, a trouble however which will be rare hereafter. my package is rendered more bulky on this occasion by a book I transmit for M. Tracy. it is a translation of his Economie politique, which we have made and published here, in the hope of advancing our countrymen somewhat in that science; the most profound ignorance of which threatened irreparable disaster during the late war, and by the parasite institutions of banks is now consuming the public industry. the flood, with which they are deluging us, of nominal money, has placed us compleatly without any certain measure of value, and, by interpolating a false value measure, is decieving & ruining multitudes of our citizens.
          I hope your health, as well as mrs Gallatin’s, continues good, & that whether you serve us there or here, you will long continue to us your services. their value & their need are fully understood & appreciated. I salute you with constant and affectionate friendship and respect

			 
          Th: Jefferson
        